DETAILED ACTION
A complete action on the merits of pending claims 1-9 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callas et al US 20120226271.
Regarding claim 1, Callas teaches delivering a distal portion of a needle of an electrosurgical medical device to a gastrointestinal tract location in a patient; from the gastrointestinal tract location (par. [0129] and Fig. 10A), advancing the distal portion of the needle to within the cyst (Fig. 10B); and while the distal portion of the needle is 
Regarding claim 2, Callas teaches wherein the predetermined amount of RF energy is within a range from 165 Joules to 11,250 Joules (par. [0088]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Callas in view of Melsky et al US 20090299354.
Regarding claim 3, Callas does not explicitly teach wherein the predetermined amount of RF energy is between 165 Joules and 275 Joules when the cyst has a diameter of about one centimeter, wherein the predetermined amount of RF energy is between 900 Joules and 1,500 Joules when the cyst has a diameter of about two centimeters, and wherein the predetermined amount of RF energy is between 6,750 and 11,250 Joules when the cyst has a diameter of three centimeters. However, Callas teaches delivering between 10 and 50,000J depending on the size of the structure.
Melsky, in an analogous method for treating the gastrointestinal tract, teaches creating lesions with 50 to 1000 J/square centimeter (par. [0070]). This would make the level for a 1 cm diameter region 157-3142J, for a 2 cm diameter region 628-12570J, and for a 3 cm diameter region 1414-28270J. 
It would have been obvious to one of ordinary skill in the art at the time the invitation was effectively filed to modify the device of Callas to change the Joule output based on the size of the lesion as in Malsky since different sized tissue cites require different amounts of energy to heat and thus treat.  The more area that is needed to be treated the more energy required.
Regarding claim 4, Callas further teaches wherein transferring the predetermined amount of RF energy comprises transferring the predetermined amount 
Regarding claim 5, Callas further teaches wherein the needle comprises a hollow needle comprising a needle lumen extending through a needle body of the needle, the method further comprising: delivering the conductive fluid to inside the cyst via the needle lumen of the needle (par. [0132] lumen 47).
Regarding claim 6, Callas further teaches aspirating cyst fluid inside the cyst through the needle lumen before delivering the conductive fluid to inside the cyst (par. [0131] evacuating the cyst fluid prior to the ablation process).
Regarding claim 7, Callas further teaches wherein the electrosurgical device comprises a handle assembly coupled to the hollow needle (Fig. 2A), the method further comprising: aspirating the cyst fluid through a coupling member lumen of a coupling member that couples the hollow needle to a housing of the handle assembly (Fig. 2A adapter 212); delivering the conductive fluid through the coupling member lumen (Figs. 2A and 10A the lumen 47 is inside of adapter 212); and delivering the predetermined amount of RF energy through the coupling member (par. [0131]).
Regarding claim 8, Callas further teaches sensing, with a thermocouple, a temperature inside the cyst; transmitting, with the thermocouple, a temperature signal indicative of the sensed temperature to the handle assembly (par. [0085] any electrode can be regulated with a thermocouple to control energy delivery).
Regarding claim 9, Callas further teaches transmitting the predetermined amount of RF energy from the needle body to a base of the handle assembly, the base supporting a first contact engaged with an electrical cable assembly delivering the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794